DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/08/2022, 03/23/2022, 11/23/2022 and 02/16/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner. Regarding  IDS filed on 02/16/2021 listed a foreign reference A29 (KR1020130025078A) and NPL A30 (International Preliminary Report of Patentability, International Patent Application No PCT/US2019/019733) were not provided and crossed out from the IDS. 


Specification
The disclosure is objected to because of the following informalities:
	The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-5, 8, 11-12,  and 18  are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 4, recites the limitation " step of the laminating" in line 5 of the claim.  There is insufficient antecedent basis for this limitation in the claim since claim 1 recites specific to a  laminating the solid-state fist electrolyte layer.
 Claim 5, recites  the limitation "step of the laminating" in line 1 of the claim.  There is insufficient antecedent basis for this limitation in the claim since claim 1 recites specific to a  laminating the solid-state fist electrolyte layer also
Claim 8, recites  a limitation "the laminating” in line 2 of the claim and the curing in line 5 of the claim .  There is insufficient antecedent basis for these limitations in the claim. 
Claim 11, recites  a limitation "the curing” in line 1 of the claim.  There is insufficient antecedent basis for these limitations in the claim. 
Claim 12, recites  a limitation "the curing” in line 1 of the claim.  There is insufficient antecedent basis for these limitations in the claim. 

Examiner Notes
Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-5, 9-12 are rejected under 35 U.S.C. 103 as being unpatentable over by Nishikitani et al. (20020136898 A1).

Regarding claim 1, Nishikitani et al. discloses (see Fig. 1-3) a method of providing an electrochromic (10, EC) device (see paragraph [0004]), the method comprising: 
providing a solid-state first electrolyte layer (14); 
after providing the solid-state first electrolyte layer, laminating the solid-state first electrolyte layer (14) between a transparent first substrate (12 on top side) and a transparent second substrate (12, 17 or 18 as in Fig. 1-3) such that a transparent first electrode (13) is disposed between the first substrate and a first side of the solid- state first electrolyte layer, and a transparent second electrode (13) is disposed between the second substrate and a second side of the solid-state first electrolyte layer.
Nishikitani et al. does not specifically state applying a sealant to seal the solid-state first electrolyte layer between the first and second substrates and to form the EC device.
Nishikitani et al. discloses sealing step for forming ion conducive layer by sealing and curing of composition of components (A) through (D) by sealant 19 as in paragraph [0145].
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to seal edges of stacked layers comprising substrate-electrode layer - electrolyte layer – electrode layer - substrate applying Epoxy sealant since it was known in the art (see paragraph [0160]).

Regarding claim 2, Nishikitani et al. discloses (see Fig. 1-3) the step of providing the solid-state first electrolyte layer comprises: forming the first electrode on the first substrate (see paragraph [0171]; coating the first electrode with an electrolyte precursor composition; and curing the coated first substrate to form the solid-state first electrolyte layer (see paragraph [0171] discloses use of precursor and curing).

Regarding claim 3, Nishikitani et al. further discloses (see Fig. 1-3), forming the second electrode (13) on the second substrate (12), wherein the laminating comprises stacking the first substrate and the second substrate on one another (as illustrated in Fig. 2).

Regarding claim 4, Nishikitani et al. further discloses (see Fig. 1-3), coating the second electrode (13) with the electrolyte precursor composition (14); and curing the coated second substrate to form a solid-state second electrolyte layer on the second electrode, wherein the laminating comprises laminating the solid-state first electrolyte layer to the solid-state second electrolyte layer (device formed by stacking and/or  laminating and/or curing layers 12-13-14-12-12 as shown in Fig. 2).

Regarding claim 5, Nishikitani et al. discloses (see Fig. 1-3), the laminating comprises: forming the second electrode (13) on the solid-state first electrolyte layer (14) using a dispensing process; and 
stacking the first substrate (12) and the second substrate (another opposite side 12) on one another, such that the first electrolyte layer is disposed between the first and second substrate (device formed by stacking and/or  laminating and/or curing layers 12-13-14-12-12 as shown in Fig. 2).

Regarding claim 10, Nishikitani et al. discloses (see Fig. 1-3), the step of providing the solid-state first electrolyte layer comprises providing a precursor composition, and curing the precursor composition to form the solid-state first electrolyte layer  (see paragraph [0171] discloses use of precursor and curing and device formed by stacking and/or  laminating and/or curing layers 12-13-14-12-12 as shown in Fig. 2).

Regarding claim 11, Nishikitani et al. discloses (see Fig. 1-3), the curing comprises using heat or ultraviolet light (see paragraph [0147]).

Regarding claim 12, Nishikitani et al. discloses (see Fig. 1-3), the curing comprises heating the first substrate until substantially all of a solvent of the electrolyte precursor composition is driven from the first electrolyte layer (use of precursor and curing and device formed by stacking and/or  laminating and/or curing layers 12-13-14-12-12 as shown in Fig. 2 and paragraph [0170]).

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over by Nishikitani et al. (20020136898 A1) in view of Lam et al. (20130278989 A1).
Regarding claim 20, Nishikitani et al. discloses (see Fig. 1-3)method of providing electrochromic device as in claim 1 except , disposing the EC device in a window frame; and connecting the EC device to a control unit configured to control the transmittance of the EC device.
Lam et al.  discloses  (see Fig.10) disposing the EC device in a window frame; and connecting the EC device to a control unit configured to control the transmittance of the EC device (see paragraph [0015], discloses use of control system to control the transmissivity of light) .
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to dispose electrochromic device in a window frame and connecting to control unit as disclosed by Lam et al. with the device of Nishikitani et al. for the purpose of transitioning between dark state and light state of the window for limiting light transmission (see paragraph [0015]).

Allowable Subject Matter
Claim 8 depends on claim 6, and claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph and claims 6-8 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

The following is a statement of reasons for the indication of allowable subject matter:
	Claims 9 and13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	As to claims 6, 9 and 13, although the prior art teaches examples of Electrochromic device and systems, the prior art taken either singularly or in combination fails to anticipate or fairly suggest the limitations of claim(s) 6, 9 and13, in such a manner that a rejection under 35 U.S.C. §102 or §103 would be proper, including all the numerical and structural limitations recited together in combination with the totality of particular features/limitations recited therein.
Claims 14-19 depend on claim 13 and objected for the same reasons.
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIPIN M. PATEL whose telephone number is (571)270-1742. The examiner can normally be reached Monday-Friday, 9:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pham Thomas can be reached on 571-2723689. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VIPIN PATEL/Examiner, Art Unit 2872                                                                                                                                                                                                        December 11, 2022

/Joseph P Martinez/Primary Examiner, Art Unit 2872